 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 1 of 19 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

                                          CASE NO.:

CHECKERS DRIVE-IN RESTAURANTS,
INC.,

       Plaintiff,
vs.

JIGNESH PANDYA, 8001 ROOSEVELT
BLVD., LLC, 2105 BURLINGTON,
LLC, SRI DEVADEVA, LLC, 2008 W.
OREGON AVE., LLC, SRI KIRTI, LLC,
SHRI VIGNESHWAR, LLC, SHRI
CHINTAMANI,       LLC,       SHRI
BALLALESHWAR,      LLC,      SHRI
SIDDHATEK,       LLC         SHRI
VARADAVINAYAK,      LLC,     SHRI
GIRIJATMAJ,       LLC,        SRI
MAHAGANAPATI, LLC, and SHRI
MAYURESHWAR, LLC,

      Defendants.
_______________________________/

               COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

       Plaintiff Checkers Drive-In Restaurants, Inc. (“Checkers”) sues Defendants Jignesh

Pandya (“Pandya”) and 8001 Roosevelt Blvd., LLC, 2105 Burlington, LLC, Sri Devadeva, LLC,

2008 W. Oregon Ave., LLC, Sri Kirti, LLC, Shri Vighneshwar, LLC, Shri Chintamani, LLC, Shri

Ballaleshwar, LLC, Shri Siddhatek, LLC, Shri Varadavinayak, LLC, Shri Girijatmaj, LLC, Shri

Mahaganapati, LLC and Shri Mayureshwar, LLC (collectively “Pandya’s Companies”) (Pandya

and Pandya’s Companies shall be referred to collectively as “Defendants”) and states:

       1.      This is an action to enjoin Defendants’ unauthorized use of Checkers’ valuable

trademarks and service marks in connection with their unlawful operation of 13 restaurants located

in Pennsylvania and Delaware as authorized CHECKERS® restaurants, as well as for Lanham Act
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 2 of 19 PageID 2



damages. Additionally, this is an action for money damages against Defendants for breaches of

their written agreements with Checkers.

                                     I.      THE PARTIES

       2.      Plaintiff Checkers is a Delaware corporation with its principal place of business in

Tampa, Florida.

       3.      Defendant Pandya is an individual, citizen and a resident of Pennsylvania.

       4.      Defendant 8001 Roosevelt Blvd., LLC (“Roosevelt”) is a Pennsylvania limited

liability company with its principal place of business in Philadelphia, Pennsylvania.

       5.      Defendant 2105 Burlington, LLC (“Burlington”) is a New Jersey limited liability

company with its principal place of business in Burlington, New Jersey.

       6.      Defendant Sri Devadeva, LLC (“Devadeva”) is a Pennsylvania limited liability

company with its principal place of business in Philadelphia, Pennsylvania.

       7.      Defendant 2008 W. Oregon Ave., LLC (“Oregon”) is a Pennsylvania limited

liability company with its principal place of business in Philadelphia, Pennsylvania.

       8.      Defendant Sri Kirti, LLC, (“Kirti”) is a Pennsylvania limited liability company with

its principal place of business in Philadelphia, Pennsylvania.

       9.      Defendant Shri Vighneshwar, LLC (“Vighneshwar”) is a Pennsylvania limited

liability company with its principal place of business in Philadelphia, Pennsylvania.

       10.     Defendant Shri Chintamani, LLC (“Chintamani”) is a New Jersey limited liability

company with its principal place of business in Camden, New Jersey.

       11.     Defendant Shri Ballaleshwar, LLC (“Ballaleshwar”) is a Pennsylvania limited

liability company with its principal place of business in Philadelphia, Pennsylvania.

       12.     Defendant Shri Siddhatek, LLC (“Siddhatek”) is a Pennsylvania limited liability



                                                 2
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 3 of 19 PageID 3



company with its principal place of business in Philadelphia, Pennsylvania.

       13.     Defendant Shri Varadavinayak, LLC (“Varadavinayak”) is a Pennsylvania limited

liability company with its principal place of business in Philadelphia, Pennsylvania.

       14.     Defendant Shri Girijatmaj, LLC (“Girijatmaj”) is a Pennsylvania limited liability

company with its principal place of business in Philadelphia, Pennsylvania.

       15.     Defendant Shri Mahaganapati, LLC (“Mahaganapati”) is a Delaware limited

liability company with its principal place of business in Wilmington, Delaware.

       16.     Defendant Shri Mayureshwar, LLC (“Mayureshwar”) is a Pennsylvania limited

liability company with its principal place of business in Philadelphia, Pennsylvania.

       17.     Defendant Pandya is the sole member of all of Pandya’s Companies.

                               II.    JURISDICTION AND VENUE

       18.     Checkers, the franchisor of the CHECKERS® and RALLY’S® brands, franchises

restaurants in the United States that are involved in, among other things, the sale of selected foods

and beverages. Checkers’ franchise operations are conducted and supervised from its headquarters

located in Tampa, Florida.

       19.     Checkers and Defendants have carried on a continuous course of direct

communications by mail, e-mail and telephone through Checkers’ headquarters in Tampa, Florida.

       20.     The course of dealing between Checkers and Defendants shows that decision-

making authority is vested in Checkers’ headquarters in Tampa, Florida.

       21.     Defendants voluntarily entered into franchise, guarantee, settlement and sublease

relationships with Checkers which envisioned continuing and wide-reaching contacts with

Checkers, the business of which is regulated from Checkers’ headquarters in Tampa, Florida.

       22.     Defendants have breached contracts which were to be performed in Florida due to



                                                 3
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 4 of 19 PageID 4



their failure to make payments to Checkers in Tampa, Florida and their failure to cease use of

Checkers’ trademarks and system after their franchise agreements were terminated.             These

breaches have caused damage to Checkers at its headquarters in Tampa, Florida.

       23.     This Court has jurisdiction over this action based upon:

                (a)               Section 39 of the Lanham Act, 15 U.S.C. § 1121, and 28 U.S.C. §§

1331, 1337, and 1338(a), for the claims arising out of Defendants’ violations of Sections 32 and

43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a); and

                (b)               28 U.S.C. § 1338(b), and the doctrine of supplemental jurisdiction

as codified in 28 U.S.C. § 1367, for the claims arising out of Defendants’ breaches of contracts

and common law unfair competition.

       24.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391 and

the forum selection clauses agreed to by the parties in their written agreements.

       25.     Defendants have agreed in writing that in any litigation to enforce the terms of the

agreements between Checkers and Defendants, Checkers, as the prevailing party, shall be paid by

Defendants all costs, including attorneys’ fees, incurred as a result.

       26.     Checkers has engaged the undersigned counsel and has agreed to pay counsel

reasonable attorneys’ fees for all services rendered in this action and otherwise in connection with

enforcing the agreements between Checkers and Defendants.

       27.     All conditions precedent to the institution of this action have been satisfied,

discharged, excused and/or waived.

                           III.      THE CHECKERS/RALLY’S MARKS

       28.     To identify the source, origin and sponsorship of Checkers’ facilities, products, and

services, Checkers has extensively employed, cause to be advertised and publicized throughout



                                                   4
  Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 5 of 19 PageID 5



the United States certain distinctive symbols as trademarks and service marks (the “Checkers

Marks”). Checkers owns, and was the first to adopt and use, the Checkers Marks as trademarks

and service marks and all right, title and interest in and to the Checkers Marks and the design,

décor and image of CHECKERS® and RALLY’S® restaurants remains vested solely in Checkers.

         29.     Checkers franchises CHECKERS® and RALLY’S® restaurants using the

Checkers Marks on signs, menu boards, posters, translites, uniforms, containers, cups and other

items and in advertising to the public through television, radio, print media and the internet.

         30.     Set forth below is an abbreviated listing of the Checkers Marks registered to

Checkers in the United States Patent and Trademark Office:

  Country                 Mark Name               Status             Owner             Registration No.
United States   RALLY’S                         Registered   CHECKERS DRIVE-IN             1735052
                                                             RESTAURANTS, INC.
United States   CHECKERS                        Registered   CHECKERS DRIVE-IN             1782889
                                                             RESTAURANTS, INC.
United States   CHECKERS BURGERS-FRIES-         Registered   CHECKERS DRIVE-IN             1656487
                COLAS                                        RESTAURANTS, INC.
United States   BIG BUFORD                      Registered   CHECKERS DRIVE-IN             1952628
                                                             RESTAURANTS, INC.
United States   RALLYBURGER                     Registered   CHECKERS DRIVE-IN             1799561
                                                             RESTAURANTS, INC.

United States   RALLY’S BURGERS FRIES           Registered   CHECKERS DRIVE-IN             2595536
                COLAS                                        RESTAURANTS, INC.



         31.     The registrations of the Checkers Marks are currently in full force and effect, and

Checkers has given notice to the public of the registration of the Checkers Marks as provided in

15 U.S.C. § 1111.

         32.     Pursuant to franchise agreements and temporary operating agreements between

Checkers and its franchisees or temporary operators, including Pandya’s Companies, Checkers

grants a limited license and authority to use and display the Checkers Marks, but only in such

manner and at such locations and times as are expressly authorized by Checkers. In no event is a


                                                  5
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 6 of 19 PageID 6



franchisee or temporary operator authorized to use the Checkers Marks after the expiration or

termination of its franchise. Such unauthorized use is expressly prohibited under the terms of the

Defendants’ agreements.

       33.     Checkers’ products bearing the Checkers Marks are offered and sold in interstate

commerce. Checkers and its franchisees have spent significant amounts of money advertising and

promoting Checkers’ restaurants, services and products.

       34.     The substantial investment made in the Checkers Marks has resulted in valuable

good will for the Checkers Marks and for the restaurants, products and services bearing those

marks. Checkers products and services have been met with popular approval and, as a result of

Checkers’ extensive sales, advertising, promotion and publicity, the public is familiar with the

Checkers Marks. The products and services associated with the Checkers Marks are understood

by the public to be produced, marketed, sponsored, supplied by and/or affiliated with Checkers.

                                IV.     THE CHECKERS SYSTEM

       35.     Checkers has developed a comprehensive operating system for all Checkers

franchisees in order to protect the image of CHECKERS®/RALLY’S® restaurants and to ensure

uniform, high quality standards. The detailed specifications and procedures of the Checkers

System are set forth in Checkers’ Confidential Operating Manual (the “OPS Manual”).

       36.     Every Checkers franchisee and temporary operator is required by its franchise

agreement or temporary operating agreement to operate its franchise in accordance with the

specifications and procedures contained in the OPS Manual. The OPS Manual sets forth in detail

the mandatory Checkers restaurants operating standards, specifications and procedures, including

rules governing areas such as good preparation and handling, cleanliness, health, sanitation, quality

and speed of service. The OPS Manual is a confidential Checkers document which a franchisee is



                                                 6
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 7 of 19 PageID 7



permitted to have only during the term of the franchise agreement.

          37.        Checkers offers a broad range of services to its franchisees in order to monitor and

assist a franchisee’s compliance with these standards, including regional and local training and

instructional programs. This enables Checkers to safeguard the integrity of its restaurants, the

Checkers System and the Checkers Marks.

          38.        As a result of its substantial expenditures of money and effort in developing and

implementing the Checkers® system, Checkers has established a high reputation and positive

image with the public as to the quality of products and services available at

CHECKERS®/RALLY’S® restaurants, which reputation and image have been, and continue to

be, valuable assets of Checkers. Checkers strives to maintain that reputation through its careful

selection of authorized franchise owners, facilities and locations, and its careful supervision over

the manner and quality of its restaurant service.

                V.      PLAINTIFF’S WRITTEN AGREEMENTS WITH DEFENDANTS

          A.         The Original Franchise Agreements and Their Termination

          39.        Prior to April 8, 2019, Pandya’s Companies were all franchisees in the

CHECKERS® system pursuant to franchise agreements (the “Franchise Agreements”).

          40.        By a letter dated February 6, 2019, Checkers notified Pandya’s Companies that they

breached the Franchise Agreements by failing to make various payments and advised Pandya’s

Companies that the Franchise Agreements would be terminated if Pandya’s Companies did not

cure the defaults within specified cure periods.

          41.        Pandya’s Companies failed to cure the defaults identified in the February 6, 2019

letter.

          42.        Accordingly, by letters dated March 7, 2019 and April 8, 2019, Checkers notified



                                                      7
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 8 of 19 PageID 8



Pandya’s Companies that the Franchise Agreements for the Restaurants terminated effective on

those dates and further informed Defendants that they were obligated to comply with all post-

termination obligations.

       B. The Arbitration, Settlement Agreement and Temporary Operating Agreements

       43.     On September 10, 2019, Checkers submitted to arbitration before the AAA, a

demand for arbitration captioned Checkers Drive-In Restaurants, Inc. v. Jignesh Pandya, et al.,

Case No. 01-19-0002-8649 (American Arbitration Association) (the “Arbitration”).

       44.     On or about October 30, 2019, Checkers and Pandya’s Companies entered into a

settlement agreement (the “Settlement”) to resolve the Arbitration.

       45.     Notwithstanding the valid termination of the Franchise Agreements, Pandya’s

Companies were permitted under the Settlement Agreement to enter temporary operating

agreements (the “Temporary Operating Agreements”). In the Temporary Operating Agreements,

Defendants acknowledged, agreed and confirmed the termination of the Franchise Agreements.

The Temporary Operating Agreements are not franchise agreements.

       46.     Pursuant to the Temporary Operating Agreements, Pandya’s Companies were

permitted to own and operate thirteen (13) franchised CHECKERS® Restaurants (collectively the

“Restaurants”) for a limited time on the same terms and conditions as originally set forth in the

Franchise Agreements, using Checkers’ systems and names, including service marks and

trademarks, in accordance with the terms and conditions of 13 Temporary Operating Agreements

that were executed on or about December 3, 2019.

       47.     The Restaurants’ number, location and the Defendant which operated it and the

commencement date of each Restaurants’ respective franchise agreement is set forth below:




                                                8
 Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 9 of 19 PageID 9




             Restaurant No.       Restaurant Operator            Restaurant Location
                                  2105 Burlington LLC          2105 Burlington-Mt Holly
                  3040
                                                               Rd Burlington, NJ 08016
                                   Shri Chintamani LLC         2881 Mount Ephraim Ave
                  3114
                                                               Camden, NJ 08104
                                    Sri Devadeva, LLC          5726-46 Baltimore Avenue
                  5334
                                                               Philadelphia, PA 19143
                                                               5726-46 Baltimore Avenue
                  5335            Shri Ballaleshwar, LLC
                                                               Philadelphia, PA 19143
                                   Shri Siddhatek LLC          4813-23 Lancaster Avenue
                  5398
                                                                Philadelphia, PA 19131
                                2008 W. Oregon Ave., LLC       2008 Oregon Avenue
                  5481
                                                               Philadelphia, PA 19145
                                 Shri Varadavinayak, LLC       5427 Oxford Avenue
                  5482
                                                               Philadelphia,PA 19124
                                   Shri Girijatmaj, LLC        232-50 W. Lehigh Avenue
                  5487
                                                               Philadelphia, PA 19133
                                  Sri Mahaganapati, LLC        4301 N. Market Street
                  5579
                                                               Wilmington, DE 19802
                                      Sri Kirti, LLC           5943 North Broad Street
                  5627
                                                               Philadelphia, PA 19141
                                  Shri Vighneshwar LLC         1208 N. Broad
                  5629
                                                               Philadelphia, PA 1912
                                 8001 Roosevelt Blvd LLC       8001 Roosevelt Blvd.
                  5783
                                                                Philadelphia, PA 19132
                                 Shri Mayureshwar, LLC         2729 W. Hunting Park Ave.
                  6371
                                                               Philadelphia, PA 19129


       48.       The Temporary Operating Agreements provided Pandya’s Companies with a

temporary license to operate the Restaurants through January 5, 2021 unless Pandya’s Companies

or Pandya breached any term of the Settlement or any of the agreements referenced in the

Settlement, including the Temporary Operating Agreements and Subleases. The Temporary

Operating Agreements make clear that they can be terminated, without further notice, in the event

that Pandya or Pandya’s Companies breached them.

       49.       Under the terms of the Temporary Operating Agreements, Pandya’s Companies



                                                 9
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 10 of 19 PageID 10



were obligated to make payments to Checkers for royalties, advertising and other fees for the term

of the Temporary Operating Agreements. Specifically, Pandya’s Companies were required to pay

Checkers a royalty of a certain percentage of net sales in return for the use of the CHECKERS®

system and the Checkers Marks.

       50.     Included in the Temporary Operating Agreements are personal guarantees (the

“Guarantees”), pursuant to which Pandya absolutely and unconditionally guaranteed the payment

and performance of each and every obligation of Pandya’s Companies under the Temporary

Operating Agreements.

       51.     Defendants breached the Settlement Agreement and Temporary Operating

Agreements by, among other things, failing to make the required monthly settlement payments,

failing to pay in full all amounts owed to Checkers and landlords for royalties, rent and other

miscellaneous fees and failing to satisfy all obligations and meet all requirements set forth in an

exhibit to the Settlement Agreement entitled “Philadelphia Marketing Guidelines,” which set forth

a timeline for Pandya’s Companies to perform certain tasks, including tasks to improve the

Restaurants.

       52.     The Temporary Operating Agreements expressly state that in the event that

Defendants breach the Temporary Operating Agreements, Checkers may terminate them without

providing any notice. Despite not being required to provide any notice or opportunity to cure, by

a letter dated March 20, 2020, Checkers notified Defendants that they breached the Temporary

Operating Agreements (the “Notice of Default”). The Notice of Default advised Defendants that

the Temporary Operating Agreements would be terminated if the Defendants did not cure the

defaults within a specified time.

       53.     Defendants failed to cure the breaches within the specified cure period.



                                                10
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 11 of 19 PageID 11



       54.     Accordingly, by a letter dated March 26, 2020, Checkers notified Defendants that

the Temporary Operating Agreements for the Restaurants terminated effective immediately (the

“Notice of Termination”), and further informed Defendants that they were obligated to comply

with all post-termination obligations, including the obligation to cease operation of the

Restaurants.

       55.     Defendants have not ceased the operation of the Restaurants.

       56.     Terminated franchisees and temporary operators, such as Pandya’s Companies, are

prohibited from identifying themselves as either a current or former CHECKERS® franchisees,

from using any of Checkers’ promotional material and Checkers’ Marks, or any mark confusingly

similar. Terminated franchisees and temporary operators are further required, upon termination of

their temporary operating agreement, to immediately make such removals or changes in signs and

the building so as to effectively distinguish the building and premises from its former appearance

       57.     In light of these obligations, Defendants cannot continue to hold themselves out to

the public as operating genuine and authorized CHECKERS® restaurants by continuing to use the

Checkers Marks at the Restaurants subsequent to the Temporary Operating Agreements’

termination. In so doing, Defendants are infringing upon the Checkers Marks and breaching their

explicit obligations under the Temporary Operating Agreements.

       58.     Additionally, the Franchise Agreements, which are incorporated in part by

reference into the Temporary Operating Agreements, requires terminated temporary operators,

such as Pandya’s Companies to, within 30 days of the termination of the Temporary Operating

Agreements, pay to Checkers all amounts due to Checkers and its affiliates. To date, Defendants

have not paid to Checkers all amounts owed.

       59.     Upon termination, Defendants were required to cease use of all confidential



                                               11
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 12 of 19 PageID 12



information and return to Checkers all copies of the OPS Manuals. To date, Pandya’s Companies

have not returned their OPS Manuals.

          VI.      LIKELIHOOD OF CONSUMER CONFUSION AND DECEPTION

       60.      Despite the termination of the Temporary Operating Agreements, Defendants have

not removed all of the Checkers Marks from the premises, and instead continue to operate the

Restaurants, using the Checkers Marks on signs, menu boards, posters, translites, uniforms, cups

and other items.

       61.      Defendants’ use and display of the Checkers Marks or any items associated with

the CHECKERS® name, symbols, or slogans at the Restaurants is without Checkers’ license or

consent, and has caused or is likely to cause mistake, confusion and/or deception in the minds of

the public as to the source, affiliation and/or sponsorship. Upon seeing the familiar Checkers

Marks, through Defendants’ unauthorized use thereof, consumers will be deceived into concluding

that the products and services sold at the Restaurants are made or supplied by Checkers, are

prepared in the prescribed Checkers manner and subject to Checkers’ supervision, are sponsored

or endorsed by Checkers and bear the Checkers Marks pursuant to Checkers’ authority and

permission.

       62.      Such impressions are calculated to and will have a material influence on customers’

purchasing decisions, inducing them to patronize the Restaurants in reliance on the goodwill,

reputation and appeal of Checkers.

       63.      By reason of the foregoing, Checkers has suffered damages, in an amount presently

unknown yet substantial. Checkers no longer is the source or sponsor of the Restaurants and does

not endorse said Restaurants, or the produced and services provided therein, has not authorized

Defendants to use the Checkers Marks to identify the terminated franchise facilities, products, or



                                                12
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 13 of 19 PageID 13



services and has protested expressly against such use.

       64.     By virtue of termination of the Temporary Operating Agreements Checkers is

unable to control the nature and quality of the goods and services that Defendants provide at the

Restaurants.

       65.     Checkers will suffer serious, immediate and irreparable harm if Defendants’ use of

the Checkers Marks is not immediately enjoined. Checkers’ goodwill and reputation will suffer

drastically by virtue of the public’s identification of Checkers with the management and operation

of the Restaurants. Checkers exercises strict quality control over every phase in the marketing of

CHECKERS® products and services, from specification of ingredients, the shipping of

ingredients, to the supervision of food preparation and handling, to the maintenance of strict

standards as to cleanliness, health, sanitation and quality of service. The carefully nurtured image

which Checkers now enjoys will be irretrievably injured by any association with the Restaurants,

which are no longer subject to Checkers’ control and supervision.

       66.     Defendants’ unauthorized operation of the Restaurants poses an immediate threat

to the distinct, exclusive image Checkers has created at great expense for its franchisees.

CHECKERS®/RALLY’S® restaurants, services, and products are known by the Checkers Marks

which are emblematic of their distinctive source. CHECKERS®/RALLY’S® restaurants enjoy a

special appeal to consumers which will be diluted by the existence of infringing Restaurants with

products and services bearing the distinctive Checkers Marks. The intangible, by commercially

indispensable, value that CHECKERS® restaurants now enjoy will be severely undermined by the

operation of the Restaurants, which make unauthorized use of the Checkers Marks.

       67.     Consumer confusion as to the source or sponsorship of the Restaurants bearing the

Checkers Marks will be attended not only by an inevitable loss of product distinctiveness, image



                                                13
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 14 of 19 PageID 14



and goodwill, but will also cause a diversion of sales from Checkers. The economic injury to

Checkers resulting from such diversion is incalculable and, as such, is an additional source of

irreparable harm.

       68.       Checkers has performed all conditions precedent required of it under the parties’

agreements and as a matter of law.

                         COUNT I - LANHAM ACT INFRINGEMENT

       69.       Checkers re-alleges and incorporates Paragraphs 1 through 68 above as if fully set

forth herein.

       70.       Pandya’s Companies’ acts constitute infringements of Checkers’ registered

trademarks and service marks in violation of Section 32 of the Lanham Act, 15 U.S.C. §1114.

       71.       Checkers has suffered and will continue to suffer irreparable injury and damages

due to Defendants’ above described activities if Defendants are not preliminarily and permanently

enjoined.

                     COUNT II - LANHAM ACT FALSE DESIGNATIONS

       72.       Checkers re-alleges and incorporates Paragraphs 1 through 68 above as if fully set

forth herein.

       73.       Defendants’ acts constitute false designations of origin in violation of Section 43(a)

of the Lanham Act, 15 U.S.C. §1125(a).

       74.       Checkers has no adequate remedy at law and has sustained injury and damage

caused by Defendants’ conduct. Absent the entry of an injunction, Checkers will continue to suffer

irreparable injury to its goodwill and business reputation, as well as monetary damages.

                COUNT III - COMMON LAW TRADEMARK INFRINGEMENT

       75.       Checkers re-alleges and incorporates Paragraphs 1 through 68 above as if fully set



                                                  14
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 15 of 19 PageID 15



forth herein.

        76.     Defendants’ acts constitute unlawful trademark and service mark infringements

under the common law.

        77.     Defendants’ infringing activities are likely to cause confusion, mistake, and

deception among members of the trade and the general consuming public.

        78.     Checkers has no adequate remedy at law and is suffering damages and irreparable

injury as a result of Defendants’ actions.

                  COUNT IV - COMMON LAW UNFAIR COMPETITION

        79.     Checkers re-alleges and incorporates Paragraphs 1 through 68 above as if fully set

forth herein.

        80.     Defendant’ acts constitute unfair competition under the common law.

                                  COUNT V
                BREACH OF TEMPORARY OPERATING AGREEMENTS
                       (AGAINST PANDYA’S COMPANIES)

        81.     Checkers re-alleges and incorporates Paragraphs 1 through 68 above as if fully set

forth herein.

        82.     Pandya’s Companies have not paid when due amounts owed to Checkers under the

Temporary Operating Agreements for royalties and other amounts.

        83.     Checkers has made demand for these past due payments, but payment has not been

made.

        84.     The failure of Pandya’s Companies to pay Checkers as obligated constitutes a

breach of the Temporary Operating Agreements.

        85.     Likewise, the failure of Pandya’s Companies to cease operating the Restaurants as

CHECKERS® restaurants in accordance with the Notices of Termination constitutes a breach of



                                                15
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 16 of 19 PageID 16



the Temporary Operating Agreements.

          86.    These breaches have directly and proximately caused loss and damage to Checkers.

                                       COUNT VI
                               BREACH OF THE GUARANTEES
                                   (AGAINST PANDYA)

          87.    Checkers re-alleges and incorporates Paragraphs 1 through 68 above as if fully set

forth herein.

          88.    As discussed herein, Pandya’s Companies failed to make payments due to Checkers

pursuant to the Temporary Operating Agreements.

          89.    Pursuant to each of the Guarantees within the Temporary Operating Agreements,

Pandya absolutely and unconditionally guaranteed performance of each and every term, condition,

and restriction of the Temporary Operating Agreements, including the obligation to pay Checkers

amounts due should Pandya’s Companies fail to make such payment.

          90.    The failure of Pandya to ensure payment to Checkers and to pay amounts due to

Checkers under the Temporary Operating Agreements constitute breaches of the Guarantees.

          91.    Additionally, Pandya’s operation of the Restaurants after termination of the

Temporary Operating Agreements is also a breach of the Guarantees.

          92.    These breaches have directly and proximately caused loss and damage to Checkers.

                       DEMAND FOR ATTORNEYS’ FEES AND COSTS

          The Temporary Operating Agreements at issue in this litigation provide that the prevailing

party is entitled to its attorneys’ fees and costs. Checkers hereby demands that it be reimbursed

by Defendants for all costs and expenses (including attorneys’ fees) relating to prosecution of this

action.

          WHEREFORE, Plaintiff Checkers Drive-In Restaurants, Inc. demands judgment against



                                                  16
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 17 of 19 PageID 17



Defendants Jignesh Pandya, 8001 Roosevelt Blvd., LLC, 2105 Burlington, LLC, Sri Devadeva,

LLC, 2008 W. Oregon Ave., LLC, Sri Kirti, LLC, Shri Vighneshwar, LLC, Shri Chintamani, LLC,

Shri Ballaleshwar, LLC, Shri Siddhatek, LLC, Shri Varadavinayak, LLC, Shri Girijatmaj, LLC,

Shri Mahaganapati, LLC and Shri Mayureshwar, LLC jointly and severally, for:

       1.      Preliminary and permanent injunctions enjoining Defendants and all persons acting

on their behalf, in concert with, or under their control, from:

               (a)     manufacturing, packaging, distributing, selling, advertising, displaying, or

promoting any product or service bearing any of Checkers trademarks, or any colorable imitation

thereof at the Restaurants;

               (b)     displaying or using any of Checkers’ trademarks to advertise or promote the

sale of, or to identify, the Restaurants, or any product or service provided therein; and

               (c)     making in any manner whatsoever any statement or representation, or

performing any act, likely to lead members of the public to believe that Defendants, the

Restaurants, and the products and services provided therein, are in any manner, directly or

indirectly, associated, affiliated, or connected with, or licensed, sponsored, authorized, or approved

by Checkers.

       2.      Preliminary and permanent injunctions directing Defendants and all persons acting

on Defendants’ behalf, in concert with Defendants, or under Defendants’ control, to:

               (a)     recall and deliver up to Checkers all signs, banners, labeling, packaging,

advertising, promotional, display and point-of-purchase materials which bear, or make reference

to, any of the Checkers’ trademarks, or any colorable imitation of the Checkers’ trademark;

               (b)     recall and deliver up to Checkers all copies and editions of the OPS Manuals

that are in their actual or constructive, direct or indirect, possession, custody or control, including



                                                  17
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 18 of 19 PageID 18



all supplements and addenda thereto and all other materials containing restaurant operating

instructions, restaurant business practices, or plans of Checkers;

                (c)      allow Checkers at a reasonable time, to enter the premises of the Restaurants

and make whatever changes, including removal of tangible assets, that are necessary to distinguish

the premises from their appearance as CHECKERS® restaurants, and;

                (d)      account and pay over to Checkers all gains, profits, and advantages derived

by Defendants from any trademark and service mark infringement, breach of contract, and unfair

competition to the full extent provided for by Section 35 of the Lanham Act, 15 U.S.C. §1117 and

by the controlling principles of common law.

       3.       Money damages, plus three times additional actual damages Checekers has

sustained by reason of Defendants’ trademark and service mark infringement and unfair

competition, pursuant to Section 35 of the Lanham Act, 15 U.S.C. §1117;

       4.       Punitive damages because of the willful nature of Defendants’ actions;

       5.       Pre-judgment interest and Checkers’ reasonable attorneys’ fees incurred in

protecting its rights in this action in accordance with the terms of the Franchise Agreement, and

because of the willful nature of the infringement, pursuant to Section 35 of the Lanham Act, 15

U.S.C. §1117;

       6.       An order enjoining Defendants from operating a competitive business, as defined

in the respective Franchise Agreements, within a three-mile radius of the Restaurants or any

CHECKERS® restaurant for a two-year period;

       7.       Compensatory damages, attorneys’ fees and costs against Defendants due to their

breaches of contracts;

       8.       An order directing Defendants to file with the Court, and to serve on Checkers’



                                                  18
Case 8:20-cv-00859-WFJ-JSS Document 1 Filed 04/14/20 Page 19 of 19 PageID 19



counsel within ten days after service of any injunction or order issued herein, or within such a

reasonable time as the Court shall direct, a report, in writing and under oath, setting forth in detail

the manner in which Defendants have complied with such injunction or order;

       9.      All costs, disbursements, and expenses of this action; and

       10.     All such other relief as this Court may deem just and proper.



                                               s./ Aaron S. Blynn
                                               _________________________________________
                                               Michael D. Joblove
                                               Florida Bar No. 354147
                                               mjoblove@gjb-law.com
                                               Aaron S. Blynn
                                               Florida Bar No. 073464
                                               ablynn@gjb-law.com
                                               GENOVESE JOBLOVE & BATTISTA, P.A.
                                               4400 Miami Tower
                                               100 Southeast Second Street
                                               Miami, Florida 33131
                                               Telephone:     (305) 349-2300
                                               Facsimile:     (305) 349-2310
                                               Attorneys for Plaintiff Checkers Drive-In
                                               Restaurants, Inc.




                                                  19
